IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


MILDRED K. CALKINS,                      : No. 297 MAL 2017
ADMINISTRATRIX OF THE ESTATE OF          :
ANNA C. KASYCH, DECEASED,                :
                                         : Petition for Allowance of Appeal from
                  Petitioner             : the Order of the Superior Court
                                         :
                                         :
             v.                          :
                                         :
                                         :
EDWARD H. BUTZ, ESQ., LESAVOY            :
BUTZ & SEITZ, LLC, ST. LUKE'S            :
HEALTH NETWORK, INC., ST. LUKE'S         :
HOSPITAL - ALLENTOWN CAMPUS,             :
                                         :
                  Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.